DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          DARREN TAUBE,
                             Appellant,

                                   v.

        N.V. REALTY GROUP, LLC, and WILLIAM ROSSELLE,
                          Appellees.

                             No. 4D19-3399

                         [February 25, 2021]

   Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie S. Rowe, Judge; L.T. Case
No. 502015CA012933.

   Donna Greenspan Solomon of Soloman Appeals, Mediation &
Arbitration, Fort Lauderdale, and Mark R. Osherow of Osherow, PLLC,
Boca Raton, for appellant.

   James S. Telepman of Cohen, Norris, Wolmer, Ray, Telepman,
Berkowitz & Cohen, North Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.